DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-4, 8, 11-13, 18, 25, 27, and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 10, 15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Atkins et al. (US pub No. 2019/0304290) and Erad et al. (US Pub No. 2008/0262321).
Regarding claims 1, 10, and 21, Atkins teaches a detection system comprising:
a host detection system including at least one primary hazard detector and a controller connected for communication with the at least one primary hazard detector; and at least one portable auxiliary hazard detector that can be temporarily introduced in a vicinity of the host detection system and link with the controller of the host detection system to provide additional detection capability (See abstract, Fig. 1, [0058], and [0119]). 
Atkins does not teach that the at least one portable auxiliary hazard detector having at least one light source, each said light source, when operated, emitting a light beam, and at least one photosensor operable to emit sensor signals responsive to interaction of the light beam with an analyte.
	Erad teaches a hazard detector having at least one light source, each said light source, when operated, emitting a light beam, and at least one photosensor operable to emit sensor signals responsive to interaction of the light beam with an analyte (See abstract, Fig 1a & 1b, [0295], and [0381]).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Atkins detection system to include Erad’s sensors for “early detection and warning of presence or diffusion of harmful agents” (Erad, [0001]). Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Regarding claims 6 and 15, Atkins teaches a wireless transmitter operable to transmit the sensor signals to the controller (See [0119]).
Claims 5, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Atkins and Erad as applied to claim 1 above, and further in view of Rong et al. (US Pub No. 2010/0098592).
Regarding claims 5, 14, and 19, Atkins does not teach that the at least one light source includes an ultraviolet light source and a visible light source.
Rong teaches the at least one light source includes an ultraviolet light source and a visible light source (See [0023] and [0037]).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Atkin’s system to include Rong’s sensors for a simple low cost detection method. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Claims 7, 9, 16, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Atkins and Erad as applied to claim 1 above, and further in view of Wright, SR. (US Pub No. 2014/0313040).
Regarding claim 7, Atkins does not teach a USB interface.
Wright teaches a USB interface (See [0049]).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Atkin’s system to include Wright’s USB interface for user convenience in data transfer. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Regarding claims 9, 16, and 20, Atkins does not teach a waterproof casing.
Wright teaches waterproof casing (See [0046]).
Claim 17 is rejected with the same reasoning as claims 1 and 7.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Atkins and Erad as applied to claim 21 above, and further in view of Miller et al. (US Pat No. 7,333,129).
Regarding claim 22, Atkins does not teach determining whether the target species is present in the analyte is based on an aggregate of the sensor signals from at least two of the portable auxiliary hazard detectors.
Miller teaches determining whether the target species is present based on an aggregate of the sensor signals from at least two of the portable auxiliary hazard detectors (See abstract).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Atkin’s system to include Miller’s multiple sensor data confirmation to minimize false alarms. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Atkins and Erad as applied to claim 21 above, and further in view of Doolin et al. (US Pub No. 2006/0176169).
Regarding claim 23, Atkins does not teach determining whether the target species is moving or spreading based on the sensor signals.
Doolin teaches determining whether the target species is moving or spreading based on the sensor signals (See abstract and [0036]).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Atkin’s system to include Doolin’s hazard movement detection to provide path prediction and increase safety for users. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Atkins and Erad as applied to claim 21 above, and further in view of Nagel et al. (US Pat No. 9,677,327).
Regarding claim 24, Atkins does not teach changing operation of a heating, ventilation, and air conditioning system in the region based upon a determination that the target species is present.
Nagel teaches changing operation of a heating, ventilation, and air conditioning system in the region based upon a determination that the target species is present (See Col. 12 lines 1-7).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Atkin’s system to include Nagel’s change in operation to prevent smoke and fire from spreading. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Atkins and Erad as applied to claim 21 above, and further in view of Quan et al. (US Pub No. 2013/0271286).
Regarding claim 26, Atkins does not teach determining whether there is a trend of increasing concentrations of the target species across two or more of the detectors, and triggering an alarm is there is the trend.
Quan teaches determining whether there is a trend of increasing concentrations of the target species across two or more of the detectors, and triggering an alarm is there is the trend (See [0032]).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Atkin’s system to include Quan’s trend detection for early detection and enhanced reliability. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Atkins and Erad as applied to claim 21 above, and further in view of Matsuoka et al. (US Pub No. 2015/0022367).
Regarding claim 28, Atkins does not teach determining whether there is a trend of increasing concentrations of the target species across two or more of the detectors, and triggering an alarm is there is the trend.
Matsouka teaches determining whether there is a trend of increasing concentrations of the target species across two or more of the detectors, and triggering an alarm is there is the trend (See [0138]).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Atkin’s system to include Matsouka’s sample rate increases to save costs through energy conservation. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S MCCORMACK whose telephone number is (571)272-0841. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS S MCCORMACK/Primary Examiner, Art Unit 2683